DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The examiner’s note in the Final Rejection of January 24, 2022 is maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5, 6-9, and 21-26 are rejected under 35 U.S.C. 103 as unpatentable over Matsuda et al. (US 2014/0096876 A1), hereinafter Matsuda.

Regarding claims 1, 2, 5, 6, 21, 22, 24 and 25, Matsuda teaches a steel (alloy) composition in weight % iron and impurities, and C: 0.12-0.69%, Si: ≤ 3.0% Mn: 0.5-3.0%, P ≤ 0.1%, S: ≤ 0.07%, Al: ≤ 3.0% (including 0% or aluminum free), N: ≤ 0.010% and optionally Cr: 0.05-5.0%, V: 0.005-1.0% and/or Mo: 0.005-0.5%; further optionally: Ni: 0.05-2.0%,B: 0.0003-0.0050%, Nb: 0.01-0.1% ([0011]-[0015]). The compositional proportions disclosed by Matsuda overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Matsuda, including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claim 7, Matsuda teaches each claim limitation of claims 1, 2, 5 and 6, as discussed above, Matsuda further teaches a steel ([0011]; alloy).  Matsuda does not specifically teach in the form of a coil.  However, the configuration of a shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (MPEP 2144.04 IV B). 

Regarding claim 8, Matsuda teaches each claim limitation of claims 1, 2, and 5-7, as discussed above, Matsuda further teaches the area ratio of said martensite is in the range of 10-85% of the entire microstructure of the steel, which further contains retained austenite and bainitic ferrite ([0011]).  The martensite proportions disclosed by Matsuda overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Matsuda, including those proportions, which satisfy the presently claimed martensite requirements.

Regarding claim 9, Matsuda teaches each claim limitation of claims 1, 2, and 5-8, as discussed above, Matsuda does not specifically teach subjected to a quench and partitioning process.  However, these are product by process limitations, which are limited by and defined by the process, and the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  Matsuda teaches a substantially identical alloy to that claimed by applicant, which would react the same way as the alloy of applicant when quenched and partitioned.  Further, these are extremely broad process steps, which render the claim broadly interpretable. 

Regarding claims 23 and 26, Matsuda teaches each claim limitation of claims 1 and 24, as discussed above.  Matsuda further teaches the alloy composition contains Cr and Si ([0011]-[0012]).  Regarding “an oxide layer on the surface of the alloy composition after a hot forming process comprises Cr and Si and has a thickness of less than or equal to about 10 micrometers”.  This is product by process language, resulting in a finished product, where the intermediate product is presently claimed.   Thus, it is a product by process limitation.  Product-by-process limitations are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  In this situation “after a hot forming process”, one would reasonably expect the alloy of applicant to have the same structural limitations as presently claimed.  Therefore, it is the position of the Office that no patentable distinction is observed between applicants claimed finished product and that which would be produced if a hot forming process occurred on the alloy of Matsuda.  Further, this is an extremely broad process step, which render the claim broadly interpretable. 

Response to Arguments
Applicant’s assertions with regards to the Examiner’s note are not persuasive, as they fail to argue or detail any specific elements that would or would not materially affect the basic and novel characteristics of the alloy composition. 

Applicant’s arguments and claim amendments, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsuda.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784